THE COURT.
This proceeding arises out of a purported appeal from an order denying appellants’ motion for a new trial following the denial of their petition to withdraw consent in an adoption proceeding.
Subsequent to the matter being calendared this court received a communication from counsel for appellants stating that their clients would not prosecute the appeal further nor would they oppose respondents’ motion to dismiss the same.
It is therefore readily apparent that appellants’ failure to appear and oppose respondents’ motion to dismiss after due service of notice of said motion may, as stated in rule 41(c) Rules on Appeal, “be deemed an abandonment of the appeal [and] authorizing its dismissal,” and, as further provided in said rule, “may be deemed a consent to the granting of such motion,” and we conclude such to be the situation presented in this proceeding.
For the foregoing reasons respondents’ motion is granted and the appeal is dismissed.